Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 06-29-2022 under request for continue Examination, which have been placed of record in the file. Claims 51-70 are pending in this action.  Claims 1-50 are cancelled.

Response to Amendment
The response to the office action mailed on 03-03-2022 is mere request to reconsider.

Applicant arguments filed on 06-29-2022, under remark regarding allowable limitations “detecting the first physical object and a second physical object separate from the user of the plurality of physical object in the augmented reality environment by comparing digital descriptions of physical objects in the augmented reality environment to the digital description of the first physical object and to the digital description of the second physical object; in response to identifying user interaction with the second physical object after user interaction with the first physical object in the augmented reality environment, reassigning the media asset from the first physical object to the second physical object” are persuasive; as after further extensive search and consideration all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by claim limitations recited above under inverted comas, thus independent claim 51 and 61, does overcome the prior art rejection mailed on 03-03-2022; which puts application number 17,169,799 in condition for allowance. 

Examiner conducted  extensive search per Applicant’s arguments and newly searched prior art listed on USPTO 892’s. The prior art of  Bagga; Amit (US-20160142783-A1) discloses “a media asset has been identified to replace the reassigned media asset listing, the identified media asset may be assigned to the empty time slot previously occupied by the reassigned media asset listing. Once a media asset is listed in the empty time slot, the media schedule guide is once again ready for display, the computing device may further monitor for any other media schedule changes by the user or may monitor whether a request for media content search has been received” and Richey Luke et al.  (US-20120025975-A1) discloses or suggest “A location determination method comprises accessing first location information regarding a location of a user interaction device in a physical world, wherein the user interaction device is configured to generate an augmented reality representation with respect to the physical world, using the first location information, identifying a marker which is proximately located with respect to the location of the user interaction device, accessing an image generated by the user interaction device which includes the marker, and processing the image to determine second location information regarding the location of the user interaction device, and wherein the second location information has increased accuracy with respect to the location of the user interaction device in the physical world compared with the first location information“; and prior art of Miller Samuel A (us 20130117377 A1) discloses “Virtual and augmented reality environments are generated by computers using, in part, data that describes the environment. This data may describe, for example, various objects with which a user may sense and interact with. Examples of these objects include objects that are rendered and displayed for a user to see, audio that is played for a user to hear, and tactile (or haptic) feedback for a user to feel. Users may sense and interact with the virtual and augmented reality environments through a variety of visual, auditory and tactical means”; however, none of the cited or  newly searched prior arts recites or  discloses  “detecting the first physical object and a second physical object separate from the user of the plurality of physical object in the augmented reality environment by comparing digital descriptions of physical objects in the augmented reality environment to the digital description of the first physical object and to the digital description of the second physical object; in response to identifying user interaction with the second physical object after user interaction with the first physical object in the augmented reality environment, reassigning the media asset from the first physical object to the second physical object”.

Allowable Subject Matter
Claims 51-70 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant arguments filed on 06-29-2022 are convincing. As argued by applicant in remarks under claim rejection page 6, paragraph 1; after extensive search and further consideration, the prior art of Osterhout Ralph F (US 20120194549 A1), in view of Balan Alexandru et al. (US 20120306850 A1); Nistel Kobi et al. (US 20150193986 A1) and Marsh et al. (US 2003/0195891 A1) with all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
detecting the first physical object and a second physical object separate from the user of the plurality of physical object in the augmented reality environment by comparing digital descriptions of physical objects in the augmented reality environment to the digital description of the first physical object and to the digital description of the second physical object; in response to identifying user interaction with the second physical object after user interaction with the first physical object in the augmented reality environment, reassigning the media asset from the first physical object to the second physical object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

07-08-2022